Title: Instructions to Major General William Heath, 12 November 1776
From: Washington, George
To: Heath, William

 

Sir,
[Peekskill, N.Y., 12 November 1776]

The uncertainty with respect to the designs of the Enemy renders any disposition of our army at this time a little unsettled; but for the present, your division, with such Troops as are now at Forts Constitution, Montgomery, & Independance are to be under your Command and remain in this Quarter for the security of the above Posts and the Passes through the Highlands from this place—and the one on the West Side of Hudsons River. Colo. Tashs Regiment is meant to be Included in this Command.
Unnecessary it is for me to say any thing to evince the Importance of securing the Land and Water Communication through these Passes or to prove the Indispensable necessity of using every exertion in your power to have such Works erected for the defence of them as your own judgment, assisted by that of your Brigadiers & the Engineer may shew the expediency of.
To form an accurate judgmt of the proper places to Fortify, in order effectually to secure the two Land passes abovementioned through the highlands requires a considerable degree of attention & knowledge of the Roads and Ways leading through the Hills—these you must get from Information and observation as my stay here will not allow me to give any direction on this head with precission.
You will not only keep in view the Importance of securing these Passes but the necessity of doing it without delay; not only from the probability of the Enemys attempting to sieze them, but from the advanced Season which will not admit of any Spade Work after the Frost (which may be daily expected) sets in. Loose not a momts time therefore in choosing the Grounds on the East, & West side of the River, on which your intended Works are to be erected—Let your Men designed for each Post be speedily allotted, and by your presence, & otherwise, do every thing to Stimulate the Officers (respectively Commanding at each) to exert themselves in forwarding them.
The Cheapest kind of Barracks must be erected, contiguous to these places where no Covering now is for the Men. These may, I should think, be built of Logs & made warm at very little cost. In aportioning your Men to the different Posts (those to be established, as well as those already fixed on the River) I advise your keeping the Corps as much as possible together—and also desire that in this allotment you will consult your Officers, and such Gentlemen as have it in their power (from their superior knowledge of the Country) to afford you good advice.
Independant of the Barracks which may be found necessary for the

Men at the Posts beforementioned, I should think others ought to be Built at such Places in this Neighbourhood as the Quarter master General & Engineer shall point out, as this must, from the Nature of it, be considered in an important point of view, and as well adapted for Winter Quarter for part of the Army, as any other place can be.
If contrary to the general received opinion, Genl Howes remove to Dobb’s Ferry was only intended as a feint to draw of part of our Force from the place which we last occupied & should make an attempt Upon Genl Lee you are to give him all the aid you can, taking care at the sametime to keep guards in the Posts & Passes you occupy.
For the Speedy, & regular punishment of Offences, you are hereby authorized & empowered, whilst you remain in a seperate Camp, to hold General Courts Martial and carry the judgments of them into Execution in all cases whatsoever.
Be particularly careful of all Intrenching Tools—Tents (seeing that the Bottoms of them are not covered with Dirt)—and above all take care that no discharged Soldier is suffered to carry away any of the Public Arms, or Accoutrements. apply to the Comy of Stores for a list of those things furnished to the respective Colonels of Regiments & see that they acct for them before the Men are dismissed. In like manner should every thing had of the Quarter master genl be delivered up.
Keep persons Employed in making of Cartridges & be particularly attentive that the Stores are taken care of, & the Powder kept from receiving damage. also prevent the Soldiery from committing any kind of waste & injuries to private or public property.
The Men which composed the Detachment under Colo. Lasher are all to join their respective Corps immediately. Given at Head Quarters at Peaks kills this 12th day of Novr 1776.

Go: Washington

